
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.19



ASSET PURCHASE AGREEMENT


        This Asset Purchase Agreement ("Agreement"), made as of the 17th day of
March, 2003, is by and among Simmons Lone Star Media, Ltd., a Utah limited
partnership ("Licensee"), Simmons-Austin, LLC, a Utah limited liability company
("Operating Company," and collectively with Licensee, the "Seller"), HBC
Broadcasting Texas, L.P., a Texas limited partnership ("HBC Texas"), and HBC
License Corporation, a Delaware corporation ("HBC License" and together with HBC
Texas, the "Buyer").

RECITALS

A.Licensee is the licensee of Radio Station KTND(FM), licensed to Georgetown,
Texas (the "Station"), together with related licenses and authorizations issued
by the Federal Communications Commission (the "FCC").

B.Operating Company is the owner of the operational assets used in the
broadcasting of the Station.

C.Operating Company desires to sell to HBC Texas certain assets, as described
herein, relating to the operation of the Station, and HBC Texas desires to
purchase such assets on the terms and conditions contained in this Agreement.

D.Licensee desires to assign its Federal Communications Commission ("FCC")
licenses related to the Station to HBC License, subject to consent of the FCC
and the terms of this Agreement.

E.The defined terms shall have the meanings ascribed to them in Article 13.


WITNESSETH:


        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, Seller and Buyer hereby agree as follows:


ARTICLE 1
ASSETS TO BE CONVEYED


        1.1  Closing. Subject to (i) the provisions of Section 10.1 and (ii) the
satisfaction or, to the extent permissible by law, waiver (by the party for
whose benefit the closing condition is imposed), on or prior to the date
scheduled for the Closing, of the closing conditions set forth in Article 7
hereof, including, for example, the consent of the FCC to the transaction
contemplated by this Agreement, the closing (the "Closing") of the sale and
purchase of the Station Assets (as defined in Section 1.2) shall take place in
the offices of the Buyer, at 11:00 a.m., local time, on the seventh day
following the satisfaction or waiver of the conditions set forth in Article 7
(or on the next normal business day if the seventh day is not a normal business
day), or at such other place, time or date as Buyer and Seller may mutually
agree in writing.

        1.2  Transfer of Assets. Subject to the terms and conditions set forth
in this Agreement, Seller hereby agrees to sell, assign, transfer, convey and
deliver to Buyer on the Closing Date, and Buyer agrees to purchase all of
Seller's right, title and interest in, the following assets, free and clear of
all Liens, except as otherwise provided in this Agreement, but excluding the
assets described in Section 1.3 (collectively, the "Station Assets"):

        (a)  All licenses, permits, construction permits, and other
authorizations issued by the FCC, the Federal Aviation Administration, or any
other federal, state or local governmental authority to Seller, currently in
effect and used in the conduct of the business or operations of the Station,
together with renewals or modifications thereof and any additions thereto
between the date hereof and the Closing Date, including, without limitation, the
licenses, permits and authorizations listed

--------------------------------------------------------------------------------

on Schedule 1.2(a) attached hereto (the licenses, permits and authorizations
issued by the FCC collectively are referred to herein as the "FCC Licenses;" and
the FCC Licenses and the licenses, permits and other authorizations issued by
any other governmental authority collectively are referred to herein as the
"Station Licenses");

        (b)  All of Seller's right, title and interest in the towers, equipment,
spare parts and other tangible personal property located at the Station'
transmitters or studio site and used exclusively in the operation of the Station
and in any other tangible personal property identified on Schedule 1.2(b) (the
"Personal Property");

        (c)  Seller's right, title and interest in and to (i) the transmitter
site lease to be entered into by Seller at the New Transmitter Site (as defined
in Section 1.5) upon terms acceptable to Buyer (the "Transmitter Site Lease"),
(ii) the other contracts listed on Schedule 1.2(c) hereto (together with the
Transmitter Site Lease, the "Assumed Contracts"), provided that, as to any such
contract the assignment of which requires the consent of a party other than
Seller, such consent is obtained prior to Closing or (iii) are entered into
between the date hereof and the Closing which Seller agrees to assign, and Buyer
agrees to assume, in writing at Closing, provided that, with respect to any such
contract the assignment of which requires the consent of a party other than
Seller, such consent is obtained prior to the Closing;

        (d)  Seller's public inspection file, filings with the FCC relating to
the Station, and such technical information, engineering data, rights under
manufacturers' warranties as exist at Closing and relate exclusively to the
assets being conveyed hereunder;

        (e)  All call letters, websites and website domain names used by the
Station;

        (f)    All books and records required by the FCC to be kept by the
Station; and

        (g)  All of Seller's proprietary information, technical information and
data, machinery and equipment warranties, maps, computer discs and tapes, plans,
diagrams, blueprints and schematics, including filings with the FCC, relating to
the business and operation of the Station.

        1.3  Excluded Assets. The Station Assets shall not include the
following:

        (a)  All cash, cash equivalents or similar investments such as
certificates of deposit, treasury bills and other marketable securities on hand
and/or in banks, deposits or prepaid expenses of Seller;

        (b)  All accounts receivable of Seller;

        (c)  Any insurance policies, promissory notes, amounts due from
employees, bonds, letters of credit, certificates of deposit, or other similar
items, and any cash surrender value in regard thereto;

        (d)  Any pension, profit-sharing or cash or deferred (section 401(k))
plans and trust and assets thereof, and any other employee benefit plan or
arrangement and the assets thereof of Seller;

        (e)  Duplicate copies of such records as may be necessary to enable
Seller to prepare and file tax returns and reports, all original financial
statements and supporting materials, all books and records that Seller is
required by law to retain, and all records of Seller relating to the sale of the
Station Assets;

        (f)    Any interest in and to any refunds of federal, state or local
franchise, income or other taxes for periods prior to the Closing;

        (g)  All tangible and intangible personal property disposed of or
consumed between the date of this Agreement and the Closing, as permitted under
this Agreement;

2

--------------------------------------------------------------------------------




        (h)  Any other assets identified on Schedule 1.3(h);

        (i)    The account books of original entry and general ledgers and all
limited partnership and limited liability company records of the Seller,
including, but not limited to, tax returns and transfer books;

        (j)    All of Seller's right, title and interest in and to the
agreements with advertisers to broadcast commercial messages on the Station
which have not been performed as of the Closing;

        (k)  Those agreements and arrangements for the exchange of advertising
time for consideration other than money which remain in effect and unfulfilled
as of the Closing Date ("Barter Obligations"); and

        (l)    Assets not used by Seller in the operation of the Station.

        1.4  Assumption of Liabilities and Obligations. As of the Closing Date,
Buyer shall assume and undertake to pay, discharge and perform all obligations
and liabilities of Seller arising or accruing after the Closing under the
Station Licenses and Assumed Contracts. Buyer shall not assume any other
obligations or liabilities of Seller or the Station, including (i) any
obligations or liabilities under any contract or agreement not included in the
Assumed Contracts, (ii) any obligation or liabilities under the Assumed
Contracts relating to the period prior to the Closing except insofar as an
adjustment therefore is made in favor of Buyer under Section 2.5, (iii) any
claims or pending litigation or proceedings relating to the operation of the
Station prior to the Closing, (iv) any obligations or liabilities of Seller
which are unrelated to the Station, (v) any agreements, executed or executory,
relating to the exchange of broadcast time on the Station for goods, wares,
services, advertising, promotions, merchandising or anything other than cash,
(vi) any obligations relating to current or former employees of the Station and
(vii) any obligations relating to the Excluded Assets.

        1.5  Upgrade of Station Facilities. The parties intend to undertake
certain efforts to upgrade the Station's signal strength in the greater Austin,
Texas metropolitan area, as outlined in the report of Reynolds Technical
Associates attached hereto as Schedule 1.5. The parties covenant to implement
Option I (referenced on Schedule 1.5) as promptly as practicable. In connection
therewith, (i) Seller will, as promptly as practicable and at its expense, file
such applications with the FCC requesting that the Station's transmitter site be
permitted to relocate to coordinates on the south side of Georgetown, Texas that
are mutually acceptable to Buyer and Seller (the "New Transmitter Site") and
that the Station be permitted to broadcast from the New Transmitter Site as a
Class C-3 radio station operating at 499 feet HAAT; (ii) Seller will, at its
expense, complete all engineering studies and obtain all local governmental and
third party approvals incident to the commencement of operations at the New
Transmitter Site; (iii) Buyer will, at its expense, pay the costs of
construction of the transmission facilities at the New Transmitter Site;
(iv) Seller will ensure that radio station KFAN(FM) will apply with the FCC to
downgrade from Class C-2 to C-3 status; and (v) Buyer shall file an application
with the FCC requesting that its KXTN(FM) radio station be reclassified as a
Class C-0, conditioned upon the approval of Seller's application. Buyer shall
have the sole right and option to determine whether or not the rulemaking
contemplated by Option II (referenced on Schedule 1.5) shall be pursued, either
concurrently with the pursuit of, or following the completion of, Option I.

        1.6  Time Brokerage Agreement. Concurrently with the execution and
delivery of this Agreement, the parties are entering into a Time Brokerage
Agreement (the "Time Brokerage Agreement"), pursuant to which Seller will make
the Station's broadcast facilities available to HBC Texas for the broadcast of
programming, including the sale of advertising time in connection therewith by
HBC Texas, commencing on April 15, 2003 (the "Time Brokerage Date").
Notwithstanding anything to the contrary contained in this Agreement or
otherwise, Seller shall not be deemed to have breached or failed to comply with
any representations, warranties, covenants, or agreements with respect to the
Station or the Station Assets if such breach or failure is due or caused
directly by any act, omission or

3

--------------------------------------------------------------------------------


instruction of Buyer under or in connection with the Time Brokerage Agreement or
any activities or transactions by Buyer in furtherance thereof or in connection
therewith.


ARTICLE 2
PURCHASE PRICE


        2.1  Purchase Price. The purchase price (the "Purchase Price") for the
Station Assets shall be $16,000,000.

        2.2  Deposit. The Buyer has delivered $800,000 (the "Deposit Amount") to
Star Media, as the "Escrow Agent," subject to an escrow agreement in
substantially the form set forth on Schedule 2.2. The Deposit Amount is to be
held subject to the following:

        (a)  If the purchase of the Assets under this Agreement is not
consummated due to a breach by the Buyer of any of its obligations under this
Agreement, the Seller shall be entitled to the Deposit Amount (together with
interest thereon) as liquidated damages, to compensate the Seller for the
damages resulting to the Seller from such breach.

        (b)  If the purchase of the Assets under this Agreement is not
consummated due to the failure of any of the conditions in Section 7 (other than
as a result of the Buyer's breach of any of its obligations under this
Agreement), the Seller shall not be entitled to the Deposit Amount (or interest
thereon) and, promptly after the termination of this Agreement in accordance
with Section 7, the Deposit Amount (together with interest thereon) shall be
paid by the Escrow Agent to the Buyer.

        (c)  At the Closing, the parties shall cause the Deposit Amount
(together with interest thereon) to be paid to the Seller.

        2.3  Payment of Purchase Price. At the Closing, Buyer shall pay Seller
the Purchase Price, less the Deposit Amount and subject to the prorations set
forth in Section 2.5, by wire transfer of immediately available funds to an
account at a bank or other financial institution pursuant to wire transfer
instructions that Seller shall deliver to Buyer at least five (5) days prior to
the Closing Date.

        2.4  Allocation. The Purchase Price shall be allocated for income tax
purposes in a manner as mutually agreed between the parties based upon an
appraisal prepared by Bond & Pecaro (whose fees shall be paid by Buyer). Such
agreed allocations shall be used by the parties in preparing all relevant tax
returns, information reports and other tax documents and forms.

        2.5  Prorations. All income and expenses arising from the conduct of the
business and operations of the Station shall be prorated between Buyer and
Seller as of 12.01 a.m. local time, on the Closing Date in accordance with
generally accepted accounting principles. Except as may be contemplated by the
Time Brokerage Agreement, such prorations shall be based upon the principles
that Seller shall be entitled to all income earned and shall be responsible for
all liabilities and obligations accruing in connection with the operation of the
Station until the Closing Date, and Buyer shall be entitled to such income
earned and be responsible for such liabilities and obligations accruing in
connection with the operation of the Station thereafter. Such prorations shall
include, without limitation, all ad valorem and other property taxes (but
excluding taxes arising by reason of the transfer of the Station Assets as
contemplated hereby, which shall be paid as set forth in Section 12.1 of this
Agreement), deposits, utility expenses, liabilities and obligations under all
Assumed Contracts, rents and similar prepaid and deferred items and all other
expenses attributable to the ownership and operation of the Station; provided,
however, there shall be no adjustment for, and Seller shall remain solely liable
for, any contracts or agreements not included in the Assumed Contracts and any
other obligation or liability not being assumed by Buyer in accordance with
Section 1.4.

4

--------------------------------------------------------------------------------



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER


        Licensee and Operating Company, each as to itself as may be applicable,
represents and warrants to Buyer that, except as otherwise disclosed in the
schedules to this Agreement (the "Schedule of Exceptions"), the following
representations and warranties will be true and correct on the Closing Date,
except for those representations and warranties specifically noted as being true
and correct as of the date of this Agreement through the Closing Date:

        3.1  Organization and Standing.

        (a)  As of the date of this Agreement through the Closing Date,
Operating Company (i) is a Utah limited liability company duly formed, validly
existing and in good standing under the laws of the State of Utah; and (ii) has
all necessary power and authority to carry on the business of the Station.

        (b)  As of the date of this Agreement through the Closing Date, Licensee
(i) is a Utah limited partnership duly formed, validly existing and in good
standing under the laws of the State of Utah and (ii) has all necessary power
and authority to carry on the business of the Station.

        3.2  Authorization and Binding Obligation. As of the date of this
Agreement through the Closing Date, Operating Company and Licensee each has all
necessary power and authority to enter into and perform its respective
obligations under this Agreement and the documents contemplated hereby and to
consummate the transactions contemplated hereby and thereby. As of the date of
this Agreement through the Closing Date, this Agreement has been duly executed
and delivered by both Operating Company and Licensee and is enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors' rights generally or the
availability of equitable remedies.

        3.3  Absence of Conflicting Agreements or Required Consents. As of the
date of this Agreement through the Closing Date, the execution, delivery and
performance of this Agreement and the documents contemplated hereby (with or
without the giving of notice, the lapse of time, or both) by Operating Company
and Licensee, respectively: (a) do not and will not violate any provisions of
their organizational documents; (b) do not and will not conflict with, result in
a material breach of, constitute a default under, or violate any applicable law,
judgment, order, ordinance, injunction, decree, rule, regulation or ruling of
any court or governmental authority; (c) do not and will not, either alone or
with the giving of notice or the passage of time, or both, conflict with,
constitute grounds for termination of, result in a material breach of,
constitute a material default under, or accelerate or permit the acceleration of
any performance required by the terms of, any agreement, lease, instrument,
license or permit to which Operating Company or Licensee is a party or by which
either Operating Company or Licensee is bound; and (d) will not create any
claim, liability, mortgage, lien, pledge, condition, charge, or encumbrance upon
any of the Station Assets.

        3.4  Litigation. Other than as set forth on Schedule 3.4, there is no
claim, action, counterclaim, suit, litigation, labor dispute, arbitration, or
other legal, administrative, or tax proceeding, nor any order, decree, or
judgment, pending, or to the knowledge of either Operating Company or Licensee
threatened, against or relating to either Operating Company or Licensee with
respect to the ownership or operation of the Station or otherwise relating to
the Station Assets or the business or operations of the Station.

        3.5  Station and Other Licenses.

        (a)  Schedule 1.2(a) contains a true and complete list of the Station
Licenses, and there are no other licenses, permits or other authorizations
required for the lawful operation of the Station in the manner now operated.
Licensee has made available to Buyer true and complete copies of the Station
Licenses (including any amendments and other modifications thereto). Licensee is
the

5

--------------------------------------------------------------------------------

authorized legal holder of the Station Licenses. The Station Licenses are in
good standing and in full force and effect. To the best of the knowledge of
Licensee, the Station and the facilities of the Station are being operated in
all material respects in accordance with the FCC Licenses and all material FCC
rules and policies.

        (b)  Except as set forth in Schedule 1.2(a), and except for proceedings
affecting the radio broadcasting industry generally, there are no applications,
petitions, complaints, investigations, forfeitures, proceedings or other actions
pending or, to the best of the knowledge of either Operating Company or
Licensee, threatened before the FCC relating to the Station or the Station
Licenses. Should any such filing be made or action initiated, Operating Company
and Licensee shall promptly notify Buyer thereof. To the best of the knowledge
of Operating Company and Licensee, the Station' transmission towers and
equipment have been operated and maintained by Operating Company in material
compliance with the Communications Act and the rules and regulations of the FCC
and the Federal Aviation Administration ("FAA"), and the towers have been
properly registered with the FCC and approved by the FAA as necessary.

        (c)  Licensee is qualified to hold the FCC Licenses.

        (d)  In addition to the Station Licenses, to the best of the knowledge
of Operating Company and Licensee, either Operating Company and Licensee, as may
be the case, possess all licenses and other required governmental or official
approvals, permits or authorizations, the failure to possess which would have a
material adverse effect on the business, financial condition or results of
operations of the Station. To the knowledge of Operating Company and Licensee,
such licenses, approvals, permits and authorizations are in full force and
effect, Operating Company or Licensee, as the case may be, is in compliance with
their requirements and no proceeding is pending or threatened to revoke or amend
any of them. Schedule 1.2(a) contains a complete list of such licenses,
approvals, permits and authorizations.

        3.6  Title to and Condition of Station Assets.

        (a)  Except as disclosed on Schedule 1.2(b), Operating Company and
Licensee, respectively, have good and marketable title to the Personal Property
free and clear of all Liens. Seller owns no real property in connection with the
operation of the Station.

        (b)  At the Closing, the Personal Property will be in reasonable
condition and working order, ordinary wear and tear excepted, and reasonably
suitable for the uses for which intended, free from any defects known to either
Operating Company or Licensee, normal wear and tear excepted, and will be in
material compliance with the published rules and regulations of the FCC and, to
the best of the knowledge of Operating Company or Licensee, all other applicable
federal, state and local statutes, ordinances, rules and regulations.

        3.7  Assumed Contracts. To the best of the knowledge of Operating
Company and Licensee, respectively, the Assumed Contracts are in full force and
effect and are legally valid, binding and enforceable by Seller in accordance
with their respective terms, except as limited by laws affecting creditor's
rights or equitable principles generally. To the best of the knowledge of
Operating Company and Licensee, respectively, neither Operating Company nor
Licensee is in any material respect in default under Assumed Contracts.

        3.8  Compliance with Laws. To the best of the knowledge of Operating
Company and Licensee, Operating Company and Licensee, respectively, have
complied in all material respects with, and neither is in any material respect
in violation of, any federal, state or local laws, statutes, rules, regulations
or orders relating to the ownership and operation of the Station.

        3.9  Broker's Fees. As of the date of this Agreement through the Closing
Date, other than a payment owed by Seller to Star Media Group, neither Seller
nor any person or entity acting on Seller's

6

--------------------------------------------------------------------------------


behalf has agreed to pay a commission, finder's fee or similar payment in
connection with this Agreement or any matter related hereto to any person or
entity, and no person or entity is entitled to any such payment from Seller in
connection with the transactions contemplated by this Agreement.

        3.10 Consents. As of the date of this Agreement, except for the FCC
Consent provided in Section 5.1 and the consents with respect to certain of the
Assumed Contracts so designated on Schedule 1.2(c), no consent, approval,
permit, or authorization of, or declaration to, or filing with any governmental
or regulatory authority or any other third party is required (a) to consummate
the transactions contemplated hereby; or (b) to permit either Operating Company
or Licensee to assign or transfer the Station Assets to Buyer. The assignment or
transfer of the Assumed Contracts, including leases, shall be completed at no
additional cost to Buyer, and Seller shall save and hold Buyer harmless from any
and all such costs.

        3.11 Taxes.

        (a)  Operating Company and Licensee has each filed all federal, state,
county and local tax returns and reports required to be filed by them with
respect to taxes for which successor liability will apply, including payroll,
property, withholding, social security, sales and use taxes, to the extent that
such taxes relate to the Station Assets; have either paid in full all such taxes
that have become due, as reflected on any return or report, and any interest and
penalties with respect thereto or have fully accrued on its books or have
established adequate reserves for all taxes payable but not yet due; and have
made required cash deposits with appropriate governmental authorities
representing estimated payments of taxes, including employee withholding tax
obligations. No extension or waiver of any statute of limitations or time within
which to file any return has been granted to or requested by either Operating
Company or Licensee with respect to any such tax. No unsatisfied deficiency,
delinquency or default for any such tax, assessment or governmental charge has
been assessed (or, to the knowledge of either Seller, claimed or proposed)
against Operating Company or Licensee, nor has either Operating Company or
Licensee received notice of any such deficiency, delinquency or default.

        (b)  Operating Company and Licensee have paid all required state,
county, and local sales tax resulting from sales made in the State of Texas, as
such taxes relate to the Station Assets.

        3.12 Reports. All reports and statements that either Operating Company
or Licensee are required to file with the FCC in respect of the Station have
been filed, and all reporting requirements of the FCC have been complied with in
all material respects.

        3.13 Financial Statements of the Station. Operating Company and Licensee
have previously delivered to Buyer the unaudited balance sheet and income
statement for the Station as of and for the year ended December 31, 2002. These
financial statements have been prepared in all material respects in accordance
with generally accepted accounting principles consistently followed by Operating
Company and Licensee throughout the periods indicated (except that they may omit
certain footnotes required by such principles and the interim financial
statements do not reflect normal year-end adjustments and accruals) and fairly
present financial position of the Station as of the respective dates of the
balance sheets included and the results of their operations for the respective
periods indicated.

        3.14 Absence of Changes in Seller's Business Operations. With reference
to the Station Assets and the operations of the Station, from December 31, 2002
to the date hereof, there has not been any:

        (a)  Transaction by Operating Company or Licensee related to the Station
entered into except in the ordinary course of business;

        (b)  Material adverse change in the financial condition, liabilities,
assets, business or prospects of Operating Company or Licensee with respect to
the Station;

7

--------------------------------------------------------------------------------




        (c)  Destruction, damage, or loss of any asset of Operating Company or
Licensee (insured or uninsured) that materially and adversely affects the
financial condition, business, or prospects of Operating Company or Licensee
with respect to the Station;

        (d)  Material change in accounting methods or practices (including any
change in depreciation or amortization policies or rates) by Operating Company
or Licensee with respect to the Station;

        (e)  Sale or transfer of any material asset used by either Operating
Company or Licensee in the operation of the Station, except in the ordinary
course of business;

        (f)    Amendment or termination of any contract, agreement, or license
related to the operation of the Station, except in the ordinary course of
business;

        (g)  Commencement or notice or threat of commencement of any civil
litigation or any governmental proceeding against or investigation of Operating
Company or Licensee or the affairs of either of them; or

        (h)  Labor trouble or claim of wrongful discharge or other unlawful
labor practice or action.

        3.15 Personnel.

        (a)  Neither Operating Company nor Licensee is a party to or subject to
any collective bargaining agreements with respect to the Station. To the best
knowledge of Operating Company and Licensee, there is no representation or
organizing effort pending or threatened against or involving or affecting either
Operating Company or Licensee, as the case may be, with respect to employees
employed at the Station. There is no pending or, to the knowledge of Operating
Company and Licensee, threatened labor dispute, strike, or work stoppage
affecting the Station.

        (b)  Each employee benefit plan that is maintained by Operating Company
or Licensee or any member of either company's controlled group of companies
(within the meaning of Code Section 414) and in which any Covered Employee
participates and that is intended to be "qualified" under Code Section 401(a)
has been determined by the Internal Revenue Service to be so qualified (or an
application for such a determination has been filed with the Internal Revenue
Service); no event has occurred that would have a material adverse effect on the
qualified status of any such employee benefit plan; and each trust maintained in
connection with each such employee benefit plan is tax-exempt under Code
Section 501(a).

        (c)  Neither Operating Company nor Licensee maintains or has maintained,
contributes to or has contributed to, or otherwise has any liability for or
obligation under any employee pension benefit plan that is a defined benefit
plan (as described in Section 3(35) of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA") or a multiemployer plan (as described in ERISA
Section 4001(a)(3)).


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER


        Buyer represents and warrants to Seller as follows:

        4.1  Organization and Standing. HBC License is a corporation duly
formed, validly existing and in good standing under the laws of the State of
Delaware. HBC Texas is a limited partnership duly formed, validly existing and
in good standing under the laws of the State of Texas.

        4.2  Authorization and Binding Obligation. Buyer has all necessary power
and authority to enter into and perform its obligations under this Agreement and
to consummate the transactions contemplated hereby. This Agreement and all other
documents required hereby have been duly executed and delivered by Buyer and
constitute valid and binding obligations enforceable against Buyer in accordance

8

--------------------------------------------------------------------------------


with their terms except as may be limited by applicable bankruptcy, insolvency
or similar laws affecting creditors' rights generally or the availability of
equitable remedies.

        4.3  Absence of Conflicting Agreements or Required Consents. Except for
the FCC Consent, the execution, delivery and performance of this Agreement by
Buyer: (a) do not and will not violate any provision of Buyer's organizational
documents; (b) do not and will not require the consent of any third party or
governmental authority; (c) do not and will not violate any law, judgment,
order, injunction, decree, rule, regulation or ruling of any governmental
authority; and (d) do not and will not, either alone or with the giving of
notice or the passage of time, or both, conflict with, constitute grounds for
termination or acceleration of or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any agreement, lease, instrument,
license or permit to which Buyer is now subject.

        4.4  Absence of Litigation. There is no claim, litigation, arbitration
or proceeding pending or, to the best of Buyer's knowledge, threatened, before
or by any court, governmental authority or arbitrator, that seeks to enjoin or
prohibit, that questions the validity of or that might materially hinder or
impair Buyer's performance of its obligations under this Agreement.

        4.5  FCC Qualifications. To the best of Buyer's knowledge, Buyer is
qualified under the Communications Act of 1934, as amended, and the rules and
regulations of the FCC to be the assignee of the FCC Licenses, it being
understood that Buyer has a duty to ascertain what would cause it to lose such
qualification. There are no facts known to Buyer that would delay the
consummation of the transactions contemplated by this Agreement. Buyer has no
reason to believe that the FCC assignment contemplated hereby might be
challenged or might not be granted by the FCC in the ordinary course solely
because of its qualifications.

        4.6  Broker's Fees. Neither Buyer nor any person or entity acting on its
behalf has agreed to pay a commission, finder's fee or similar payment in
connection with this Agreement or any matter related hereto to any person or
entity, and no person or entity is entitled to any such payment from Buyer in
connection with the transactions contemplated by this Agreement.

        4.7  Financial Qualifications. Buyer is financially qualified to
consummate the transactions contemplated by this Agreement and to certify to its
financial qualifications on FCC Form 314.

        4.8  Seller's Representations and Warranties. Buyer has not relied on or
been induced to enter into this Agreement by any statement, representation or
warranty other than those expressly set forth in Article 3 of this Agreement.


ARTICLE 5
GOVERNMENTAL CONSENTS


        5.1  FCC Application.

        (a)  The assignment of the FCC Licenses as contemplated by this
Agreement is subject to the prior consent and approval of the FCC. Prior to the
Closing, Buyer shall not directly or indirectly control, supervise, direct, or
attempt to control, supervise, or direct, the operations of the Station, and all
such operations, including complete control and supervision of all of the
Station' programs, employees, and policies, shall be the sole responsibility of
Seller until the Closing.

        (b)  Within five business days after the date hereof, Buyer and Seller
shall prepare and jointly file a complete and grantable FCC Application, and the
parties shall use reasonable efforts to cause the FCC to accept the FCC
Application for filing as soon as practicable thereafter. Seller and Buyer shall
thereafter prosecute the FCC Application in good faith and with all reasonable
diligence and otherwise use their best efforts to obtain the grant of the FCC
Application as expeditiously as practicable; provided, however, that neither
Seller nor Buyer shall have any

9

--------------------------------------------------------------------------------




obligation to satisfy any complainant or the FCC by taking any steps which would
have a material adverse effect upon Seller or Buyer or upon any affiliated
entity, but neither the expense nor inconvenience to a party of defending
against a complainant or an inquiry by the FCC shall be considered a material
adverse effect on such party. If the FCC Consent imposes any condition on any
party hereto, such party shall use its best efforts to comply with such
condition; provided, however, that no party shall be required to comply with any
condition that would have a material adverse effect upon it or any affiliated
entity. If rehearing, reconsideration or judicial review is sought by a third
party or by the FCC on its own motion with respect to the FCC Consent, Buyer and
Seller shall vigorously oppose such efforts for rehearing, reconsideration or
judicial review; provided, however, that nothing herein shall be construed to
limit either party's right to terminate this Agreement pursuant to Article 10
(Termination Rights).

        (c)  All FCC filing or grant fees with respect to the assignment of the
FCC Licenses from Seller to Buyer shall be paid equally by Buyer and Seller.
Each party shall otherwise bear its own costs and expenses (including the fees
and disbursements of its counsel) in connection with the preparation of the
portion of the FCC Application to be prepared by it and in connection with the
processing and defense of the application.

        5.2  Other Filings and Governmental Consents. Promptly following the
execution of this Agreement, the parties shall prepare and file with the
appropriate governmental authorities any other requests for approval or waiver
that are required from such governmental authorities in connection with the
transactions contemplated hereby and shall diligently and expeditiously
prosecute, and shall cooperate fully with each other in the prosecution of, such
requests for approval or waiver and all proceedings necessary to secure such
approvals and waivers. Each party shall bear its own costs and expenses in
connection with the preparation of any filings, documents or requests to be
prepared by it in order to obtain such governmental consents, approvals or
waivers and in connection with any prosecution or defense by it of such filings,
documents or requests.


ARTICLE 6
COVENANTS


        6.1  Conduct of Business.

        (a)  Affirmative Covenants. Between the date of this Agreement and the
Closing Date, except as expressly permitted by this Agreement or the Time
Brokerage Agreement or with the prior written consent of Buyer, which consent
shall not be unreasonably withheld, Seller shall:

        (i)    Comply in all material respects with all laws applicable to
Seller's use of the Station Assets and continue to operate and maintain the
Station in conformity with the Station Licenses, the Communications Act of 1934,
as amended, and the rules and regulations of the FCC.

        (ii)  Maintain the Station Assets in customary repair, maintenance and
condition.

        (iii)  Use reasonable efforts to obtain the consent of any third party
necessary for the assignment to Buyer, without any material adverse change, of
the contracts listed on Schedule 1.2(c).

        (iv)  Timely make or provide all payments, services or other
consideration due for the Assumed Contracts so that all payments required to be
made as of the Closing Date will have been paid, except for any amounts being
contested by Seller in good faith.

        (v)  Maintain in full force and effect the Station Licenses and all
other licenses, permits and authorizations relating to the Station and take any
action necessary before the FCC,

10

--------------------------------------------------------------------------------




including the preparation and prosecution of applications for renewal of the FCC
Licenses, if necessary, to preserve such licenses in full force and effect
without material adverse change.

        (vi)  Maintain insurance on the Station Assets.

        (vii) To the extent Seller may do so without penalty, terminate, or send
notice of termination of, such of the Assumed Contracts as Buyer may request.

        (viii) Use its best efforts to complete all of the Station' Barter
Obligations prior to the Closing.

        (ix)  Exercise all renewal options on the transmitter site leases for
which notice of renewal would be required to be given prior to the Closing.

        (x)  Repair, at its expense, all items of Personal Property included in
the Station Assets to the extent Buyer's inspection of same reveals items which,
in the reasonable opinion of Buyer, require such repair.

        (xi)  Provide to Purchaser, in the ordinary course of business and as
available, copies of financial statements for the Station in respect of periods
on and after December 31, 2002.

        (b)  Negative Covenants. Between the date of this Agreement and the
Closing Date, except as expressly permitted by this Agreement or the Time
Brokerage Agreement or with the prior written consent of Buyer, which consent
shall not be unreasonably withheld, Seller shall not:

        (i)    Terminate, modify or amend any Assumed Contract except as
contemplated in Section 6.1(a)(vii).

        (ii)  Create any Lien on any of the Station Assets.

        (iii)  Sell, assign, lease or otherwise transfer or dispose of any of
the material Station Assets now owned or hereafter acquired, except for assets
consumed or disposed of in the ordinary course of business.

        6.2  Access. Between the date hereof and the Time Brokerage Date and
thereafter as contemplated in the Time Brokerage Agreement, Seller will afford
Buyer reasonable access to the Station and the Station Assets. Buyer, at its
sole expense, shall be entitled to make such engineering and other inspections
of the Station Assets as Buyer may desire, so long as such inspection would not
unreasonably interfere with the operation of the Station.

        6.3  No Inconsistent Action. Between the date of this Agreement and the
Closing, each party shall use its reasonable efforts to cause the fulfillment at
the earliest practicable date of all of the conditions to the obligations of the
other party to consummate the sale and purchase and shall take no actions which
are inconsistent with its obligations under this Agreement or that would
materially hinder or delay the consummation of the transactions contemplated by
this Agreement. In particular, neither party shall take any action that would
jeopardize the Station Licenses, result in its disqualification to hold the FCC
Licenses or in any way delay grant of the FCC Application or consummation of the
transactions contemplated by this Agreement, and Buyer shall take no action
which would impair its financial or other qualifications to consummate this
transaction in accordance with its terms. Should either party become aware of
any such fact or circumstance, such party shall promptly inform the other.

        6.4  Confidentiality.

        (a)  Buyer and Seller shall each keep confidential all information
obtained by it with respect to the other in connection with this Agreement,
except where such information is known through other lawful sources or where its
disclosure is required in accordance with applicable law. If the transactions
contemplated hereby are not consummated for any reason, Buyer and Seller shall
return to the other, without retaining a copy thereof in any medium whatsoever,
any schedules,

11

--------------------------------------------------------------------------------

documents or other written information, including all financial information,
obtained from the other in connection with this Agreement and the transactions
contemplated hereby. Except as is required for the consummation of the
transaction contemplated by this Agreement, during the period from the date
hereof through the Closing Date, both Buyer and Seller shall also keep
confidential the fact that the parties have entered into this Agreement and all
other matters relating to this transaction.

        (b)  Except as required by the FCC in connection with the filing of the
FCC Application, without the prior consent of both Buyer and Seller, there shall
be no public announcement relating to this Agreement.

        6.5  Further Assurances. Seller and Buyer shall cooperate and take such
actions, and execute such other documents, at the Closing or subsequently, as
may be reasonably requested by the other in order to carry out the provisions
and purposes of this Agreement, including, for example, promptly advising each
other of all communications relevant to the transactions contemplated by this
Agreement received from the FCC after the date of this Agreement and furnishing
each other with copies of all such written communications and summaries of all
such oral communications.

        6.6  Employees; ERISA.

        (a)  Employment. The Buyer may, but is not obligated to, offer
employment to any of the employees of the Station in positions and on terms
substantially similar to their present employment, effective as of the Time
Brokerage Date. To the extent the Buyer employs any employees of the Station and
terminates such employees after the Time Brokerage Date, the Buyer shall be
responsible for any severance pay owed to such employee of the Station that the
Buyer terminates within one year after the Time Brokerage Date. To the extent
the employees are not offered employment with Buyer and are terminated by
Seller, the Seller shall pay to any such employee severance in accordance with
the policy of the Station.

        (b)  Employee Benefits Generally. The Buyer shall provide all employees
of the Station that become employees of the Buyer ("Covered Employees") employee
benefits that are maintained by the Buyer generally for its employees (the "HBC
Plans") in accordance with their terms. To the extent permitted by the terms of
the HBC Plans, the Buyer will (i) waive all deductibles, waiting periods and
limitations with respect to pre-existing conditions and other conditions
applicable to employees of Seller under the HBC Plans, and (ii) grant full past
service credit (including credit for eligibility, benefit accrual and for
vesting) to the Covered Employees for service with Seller or its subsidiaries or
affiliates under any and all of the HBC Plans. Neither this Agreement nor the
consummation of the transactions contemplated by this Agreement will entitle any
employee, including but not limited to, Covered Employees, to any other
severance benefits nor will it accelerate compensation due any such Covered
Employee as of the Time Brokerage Date. Subject to the foregoing, the Buyer
shall have the right in the good faith exercise of operations and managerial
discretion to make changes or cause changes to be made after the Time Brokerage
Date in compensation, benefits and other terms of employment and to terminate
any such employee.

        6.7  Agreement with Fritz Broadcasting Co. Attached hereto as
Schedule 6.7 is a true and correct copy of a letter agreement (as amended to
date, the "Fritz Letter Agreement") between Seller and Fritz Broadcasting Co.
("Fritz"). On and after the Closing, (i) Seller will assign to Buyer its rights
to cause Fritz to make certain modifications to KFAN-FM, as contemplated by the
Fritz Letter Agreement, and (ii) Buyer will assume Seller's obligations to pay
to Fritz the sum of $900,000 (of which $650,000 is to be paid at Closing and
$250,000 is to be placed into an escrow) and to reimburse Fritz for
out-of-pocket costs associated with the modifications to KFAN-FM, all as
contemplated by the Fritz Letter Agreement. Further, Buyer will reimburse Seller
at the Closing for the $100,000 down payment previously made by Seller under the
Fritz Letter Agreement.

12

--------------------------------------------------------------------------------

        6.8  Cooperation Relative to Accounts Receivable. Following the Time
Brokerage Date, the Buyer shall (i) assist the Seller, as reasonably requested
in the collection of the Accounts Receivable for a period of 120 days (it being
understood that Buyer is not required to expend any of is own funds in
connection therewith), (ii) deliver to the Seller, on or before the 15th, 30th,
45th, 60th, 75th, 90th and 120th days following the Time Brokerage Date (each, a
"Turnover Date") and thereafter, any checks or other instruments received by the
Buyer in respect of the Seller's Accounts Receivables (and endorse to the order
of Seller any such checks which are erroneously made payable to the Buyer). In
addition, the Buyer hereby agrees and acknowledges (a) that the Accounts
Receivable are solely the property of the Seller, (b) that all payments received
by the Buyer on account of the Accounts Receivable shall be held in trust for
the benefit of the Seller and (c) that all such payments shall be delivered to
Seller together with any necessary endorsements thereon, on each Turnover Date
and thereafter. To the extent that Seller has not received payment on any
Accounts Receivable as of the 120th day following the Time Brokerage Date, Buyer
shall have no further obligation or right to collect the Accounts Receivable,
unless otherwise agreed upon by Seller and Buyer, and Buyer shall promptly
return any and all documentation related to the Accounts Receivable to Seller.
Notwithstanding the foregoing, Buyer shall have no obligation to contact account
debtors or undertake other collection efforts in respect of Seller's Accounts
Receivables.

        6.9  Studio Facility Operations. On or prior to Closing, Seller shall
remove all of its operations, including its AM radio operations (which shall
include, but not be limited to, all assets and personnel), other than those
pertaining to the Station, from the leased property assumed by Buyer pursuant to
this Agreement.


ARTICLE 7
CONDITIONS PRECEDENT


        7.1  To Buyer's Obligations. The obligations of Buyer hereunder are, at
its option, subject to satisfaction or waiver by Buyer (except for prior FCC
consent), at or prior to the Closing Date, of each of the following conditions:

        (a)  Representations, Warranties and Covenants.

        (i)    All representations and warranties made by Seller in this
Agreement shall be true and correct in all material respects (except as
otherwise expressly permitted by this Agreement) on and as of the Closing Date
as if made on and as of that date.

        (ii)  All of the terms, covenants and conditions to be complied with and
performed by Seller under this Agreement on or prior to Closing Date shall have
been complied with or performed by Seller in all material respects.

        (b)  FCC Consent. The FCC Consent shall have been obtained, without the
imposition of any condition materially adverse to Buyer except those that are
customary in the assignment of FM licenses. Licensee shall have complied with
any conditions imposed on it by the FCC Consent, and the FCC Consent shall have
become a Final Order (unless Buyer elects to waive the Final Order).

        (c)  No Injunction. No order of any court or administrative agency shall
be in effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms.

        (d)  Governmental Authorizations. Licensee shall be the holder of all
FCC Licenses, and there shall not have been any modification of any Station
License relating to the Station that could have an adverse effect on the Station
or the conduct of the business and operations of the Station. No proceeding
(other than proceedings affecting the broadcasting industry generally) shall be
pending which presents a substantial probability of revocation, failure to
renew, suspension or materially adverse modification of any FCC License.

13

--------------------------------------------------------------------------------




        (e)  Consents. Seller shall have obtained all necessary approvals and
consents to the assignment to Buyer of each Assumed Contract without any adverse
change in the terms or conditions of such contracts.

        (f)    Broadcasting at New Transmitter Site. The Station shall have
received program test authority from the FCC as a Class C-3 radio station and
shall be broadcasting from the New Transmitter Site in accordance with such
authority.

        (g)  Deliveries. Seller shall have made or stand willing to make all
deliveries required under Section 8.1.

        7.2  To Seller's Obligations. The obligations of Seller hereunder are,
at its option, subject to satisfaction or waiver by Seller (except for prior FCC
Consent), at or prior to the Closing Date, of each of the following conditions:

        (a)  Representations, Warranties and Covenants.

        (i)    All representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects (except as
otherwise expressly permitted by this Agreement) on and as of the Closing Date
as if made on and as of that date.

        (ii)  All of the terms, covenants and conditions to be complied with or
performed by Buyer under this Agreement on or prior to the Closing Date shall
have been complied with or performed by Buyer in all material respects.

        (b)  FCC Consent. The FCC Consent shall have been obtained, without the
imposition of any condition materially adverse to Seller except those that are
customary in the assignment of FM licenses. Buyer shall have complied with any
conditions imposed on it by the FCC Consent.

        (c)  No Injunction. No order of any court or administrative agency shall
be in effect which restrains or prohibits the transactions contemplated by this
Agreement in accordance with its terms.

        (d)  Deliveries. Buyer shall have made or stand willing to make all the
deliveries required under Section 8.2and shall have paid or stand willing to pay
the Purchase Price as provided in Section 2.3.

        (e)  Consent. All necessary approvals and consents to the assignment to
Buyer of each Assumed Contract shall have been obtained.


ARTICLE 8
DOCUMENTS TO BE DELIVERED AT THE CLOSING


        8.1  Documents to be Delivered by Seller. At the Closing, Seller shall
deliver to Buyer the following:

        (a)  A certificate, dated as of the Closing Date, executed by an officer
or manager of Operating Company and of Licensee, certifying that the closing
conditions specified in Section 7.1(a) have been satisfied;

        (b)  Duly executed instruments of conveyance and transfer, in form and
substance reasonably satisfactory to Buyer, effecting the sale, transfer,
assignment and conveyance of the Station Assets to Buyer free and clear of all
Liens, including, but not limited to, the following:

        (i)    an assignment of the FCC Licenses;

        (ii)  bills of sale for all Personal Property; and

        (iii)  an assignment of Seller's rights under the Assumed Contracts;

14

--------------------------------------------------------------------------------




        (c)  A copy of any instrument evidencing receipt of any of the required
consents described in Section 7.1(e);

        (d)  Such other documents, information, certificates and materials as
may be required by this Agreement.

        8.2  Documents to be Delivered by Buyer. At the Closing, Buyer shall
deliver to Seller the following:

        (a)  A certificate, dated as of the Closing Date, executed on behalf of
Buyer by a duly authorized representative of Buyer, certifying that the closing
conditions specified in Section 7.2(a) have been satisfied;

        (b)  The Purchase Price in immediately available wire transferred
federal funds as provided in Section 2.3; and

        (c)  Such other documents, information, certificates and materials as
may be required by this Agreement.


ARTICLE 9
INDEMNIFICATION, SURVIVAL


        9.1  Seller's Indemnities. From and after the Closing, Seller shall
indemnify, defend, and hold harmless Buyer and its affiliates and their
respective members, managers, partners, directors, officers, employees, and
representatives, and the successors and assigns of any of them, and any person
claiming by or through any of them, from and against, and reimburse them for,
all claims, damages, liabilities, losses, costs and expenses, including, without
limitation, interest, penalties, court costs and reasonable attorneys' fees and
expenses, resulting from:

        (a)  The ownership or operation of the Station Assets prior to the
Closing, including without limitation any liabilities arising under the Station
Licenses or the Assumed Contracts which relate to events occurring prior to the
Closing;

        (b)  Any liabilities of Seller not assumed by Buyer under this
Agreement, including without limitation any liabilities arising at any time
under any contract or agreement not included in the Assumed Contracts;

        (c)  Any untrue representation, breach of warranty or nonfulfillment of
any covenant by Seller contained in this Agreement or in any certificate,
document or instrument delivered by Seller to Buyer under this Agreement;

        (d)  Any failure of Seller to comply with any "bulk sales" laws
applicable to the transactions contemplated hereby; or

        (e)  Any actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity.

        9.2  Buyer's Indemnities. From and after the Closing, Buyer shall
indemnify, defend and hold harmless Seller and its affiliates and their
respective members, managers, partners, directors, officers, employees, and
representatives, and the successors and assigns of any of them, and any person
claiming by or through any of them, from and against, and reimburse them for,
all claims, damages, liabilities,

15

--------------------------------------------------------------------------------

losses, costs and expenses, including, without limitation, interest, penalties,
court costs and reasonable attorneys' fees and expenses, resulting from:

        (a)  any untrue representation, breach of warranty or nonfulfillment of
any covenant by Buyer contained in this Agreement or in any certificate,
document or instrument delivered by Buyer to Seller under this Agreement;

        (b)  the ownership or operation of the Station Assets from and after the
Closing;

        (c)  any actions, suits, proceedings, claims, demands, assessments,
judgments, costs and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing or incurred in investigating or attempting to
avoid the same or to oppose the imposition thereof, or in enforcing this
indemnity; or

        (d)  any liability or obligations assumed by Buyer under this Agreement
or arising from the conduct of Buyer after the Closing Date.

        9.3  Procedure for Indemnification. The procedure for indemnification
shall be as follows:

        (a)  The party seeking indemnification under this Article 9 (the
"Claimant") shall give notice to the party from whom indemnification is sought
(the "Indemnitor") of any claim, reasonably specifying (i) the factual basis for
the claim; and (ii) the amount of the claim if then known. If the claim relates
to an action, suit or proceeding filed by a third party against Claimant, notice
shall be given by Claimant within fifteen (15) days after written notice of the
action, suit or proceeding was given to Claimant. In all other circumstances,
notice shall be given by Claimant within thirty (30) days after Claimant becomes
aware of the facts giving rise to the claim. Notwithstanding the foregoing,
Claimant's failure to give Indemnitor timely notice shall not preclude Claimant
from seeking indemnification from Indemnitor if Claimant's failure has not
materially prejudiced Indemnitor's ability to defend the claim or litigation.

        (b)  The Claimant shall make available to Indemnitor and/or its
authorized representatives the information relied upon by the Claimant to
substantiate the claim for indemnity.

        (c)  With respect to any claim by a third party as to which the Claimant
is entitled to indemnification hereunder, the Indemnitor shall defend against
the claim with counsel reasonably acceptable to Claimant, and the Claimant shall
cooperate fully with the Indemnitor, subject to reimbursement for reasonable
expenses incurred by the Claimant as the result of a request by the Indemnitor.
The Claimant shall have the right to participate in the defense of the claim at
its own expense. If the Indemnitor does not assume control of the defense of any
third party claim, Claimant may, but shall have no obligation to, defend or
settle such claim or litigation in such a manner as it deems appropriate, and in
such event Indemnitor shall be bound by the results obtained by the Claimant
with respect to the claim (by default or otherwise) and shall promptly reimburse
Claimant for the amount of all expenses (including the amount of any judgment
rendered), legal or otherwise, incurred in connection with such claim or
litigation. The Indemnitor shall be subrogated to all rights of the Claimant
against any third party with respect to any claim for which indemnity was paid.

        9.4  Limitations. Neither party shall be required to indemnify the other
party under this Article 9 unless (i) written notice of a claim under this
Article 9 was received by the party within the pertinent survival period
specified in Section 9.5; and (ii) the aggregate amount of claims against the
party to which the other party (as a Claimant) is entitled to be indemnified
under this Agreement exceeds $25,000, after which the Claimant shall be entitled
to recover, and the Indemnitor shall be obligated for, all additional losses,
costs, liabilities, damages and expenses for Claimant. In calculating the amount
of losses to the Buyer or the Seller under Section 9.1 and Section 9.2, (a) such
losses shall be reduced by any recovery received from any third party (including
insurance proceeds) as a result of the

16

--------------------------------------------------------------------------------

facts or circumstances giving rise to the losses, and (b) no amount shall be
included in such losses except for the party's actual out-of-pocket costs and
expenses.

        9.5  Survival of Representations, Warranties and Covenants. The
representations, warranties, covenants, indemnities and other agreements
contained in this Agreement or in any certificate, document or instrument
delivered pursuant to this Agreement are and will be deemed and construed to be
continuing representations, warranties, covenants, indemnities and agreements
and shall survive the Closing for a period of 18 months (the "Survival Period").
No claim may be brought under this Agreement unless written notice describing in
reasonable detail the nature and basis of such claim is given on or prior to the
last day of the Survival Period. In the event such notice is given, the right to
indemnification with respect thereto shall survive the Survival Period until
such claim is finally resolved and any obligations thereto are fully satisfied.
Any investigation by or on behalf of any party hereto shall not constitute a
waiver as to enforcement of any representation, warranty, covenant or agreement
contained herein.


ARTICLE 10
TERMINATION RIGHTS


        10.1 Termination.

        (a)  In addition to other available remedies, this Agreement may be
terminated by either Buyer or Seller, if the party seeking to terminate is not
in material default or breach of this Agreement, upon written notice to the
other if:

        (i)    the other party is in material breach of this Agreement or the
Time Brokerage Agreement and such breach has been neither cured within thirty
(30) days after written notice of such breach nor waived by the party giving
such termination notice;

        (ii)  a court of competent jurisdiction or governmental, regulatory or
administrative agency or commission shall have issued an order, decree or ruling
or taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and nonappealable; or

        (iii)  the Closing has not occurred by a date that is one (1) year from
the date of this Agreement (the "Upset Date");

        (b)  This Agreement may be terminated by mutual written consent of Buyer
and Seller.

        (c)  If either party believes the other to be in breach or default of
this Agreement, the non-defaulting party shall, prior to exercising its right to
terminate under Section 10.1(a)(i), provide the defaulting party with notice
specifying in reasonable detail the nature of such breach or default. Except for
a failure to pay the Purchase Price, the defaulting party shall have thirty
(30) days from receipt of such notice to cure such default; provided that, if
the breach or default is due to no fault of the defaulting party and is not
capable of cure within such thirty (30) day period, the cure period shall be
extended as long as the defaulting party is diligently and in good faith
attempting to effect a cure. Nothing in this Section 10.1(c) shall be
interpreted to extend the Upset Date.

        10.2 Effect of Termination. The following sections shall survive the
termination of this Agreement pursuant to Section 10.1(a): 6.4
(Confidentiality), 11.1 (Default), 11.3 (Limitations on Damages), 12.3 (Entire
Agreement; Schedules; Amendment; Waiver), 12.4 (Headings), 12.5 (Computation of
Time), 12.6 (Governing Law; Waiver of Jury Trial), 12.7 (Attorneys' Fees), 12.9
(Notices), 12.10 (Counterparts) and 13.1 (Definitions).

17

--------------------------------------------------------------------------------


ARTICLE 11
REMEDIES UPON DEFAULT


        11.1 Remedies Generally. The parties acknowledge that the Station Assets
and the transactions contemplated hereby are unique, that a failure by Seller or
Buyer to complete such transactions will cause irreparable injury to the other,
and that actual damages for any such failure may be difficult to ascertain and
may be inadequate. Consequently, Seller and Buyer agree that each shall be
entitled, in the event of a default by the other, to specific performance of any
of the provisions of this Agreement in addition to any other legal or equitable
remedies to which the non-defaulting party may otherwise be entitled.

        11.2 Limitations on Damages. Notwithstanding the foregoing, neither
party shall be liable to the other for special, consequential, punitive or
exemplary damages, and in no event shall Seller's total liability to Buyer under
this Agreement (including, for example, Seller's liability to Buyer pursuant to
Section 9.1 (Seller's Indemnities) and Buyer's liability to Seller pursuant to
Section 9.2 (Buyer's Indemnifies)) exceed the amount of the Purchase Price if
after Closing, or the Deposit Amount, if before Closing.


ARTICLE 12
OTHER PROVISIONS


        12.1 Transfer Taxes and Expenses. All recordation, transfer, and
documentary fees (but not including FCC fees or sales taxes, if any) imposed on
this transaction shall be paid one-half by Buyer and one-half by Seller. Sales
taxes, if any, imposed in connection with the transactions contemplated by this
Agreement shall be paid one-half by Buyer and one-half by Seller. Except as
otherwise provided in this Agreement, each party shall be solely responsible for
and shall pay all other costs and expenses (including attorney and accounting
fees) incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement.

        12.2 Benefit and Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns. Neither Buyer nor Seller may assign its rights under this Agreement
without the prior written consent of the other; provided, however, that Buyer
may assign this Agreement to one or more of its wholly-owned subsidiaries and
may assign the right to have the Station Licenses assigned to a designated
trustee, so long as (i) any such assignment does not result in any delay of the
Closing and (ii) Hispanic Broadcasting Corporation continues to remain liable
hereunder for the obligations of any assignee(s).

        12.3 Entire Agreement; Schedules; Amendment; Waiver. This Agreement and
the exhibits and schedules hereto and thereto, embody the entire agreement and
understanding of the parties hereto and supersede any and all prior agreements,
arrangements and understandings relating to the matters provided for herein. Any
matter that is disclosed in a schedule hereto shall be deemed to have been
included in other pertinent schedules, notwithstanding the omission of an
appropriate cross-reference. No amendment, waiver of compliance with any
provision or condition hereof or consent pursuant to this Agreement shall be
effective unless evidenced by an instrument in writing signed by the party
against whom enforcement of any waiver, amendment or consent is sought. No
failure or delay on the part of Buyer or Seller in exercising any right or power
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.

        12.4 Headings. The headings set forth in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
the provisions of this Agreement.

18

--------------------------------------------------------------------------------


        12.5 Computation of Time. If after making computations of time provided
for in this Agreement, a time for action or notice falls on Saturday, Sunday or
a federal holiday, then such time shall be extended to the next business day.

        12.6 Governing Law;. The construction and performance of this Agreement
shall be governed by the law of the State of Texas without regard to its
principles of conflicts of law.

        12.7 Attorneys' Fees. In the event of any dispute between the parties to
this Agreement, Seller or Buyer, as the case may be, shall reimburse the
prevailing party for its reasonable attorneys' fees and other costs incurred in
enforcing its rights or exercising its remedies under this Agreement. Such right
of reimbursement shall be in addition to any other right or remedy that the
prevailing party may have under this Agreement.

        12.8 Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

        12.9 Arbitration.

        (a)  Arbitration Disclosures.

        (i)    ARBITRATION IS FINAL AND BINDING ON THE PARTIES AND SUBJECT TO
ONLY VERY LIMITED REVIEW BY A COURT.

        (ii)  IN ARBITRATION THE PARTIES ARE WAIVING THEIR RIGHT TO LITIGATE IN
COURT, INCLUDING THEIR RIGHT TO A JURY TRIAL.

        (iii)  DISCOVERY IN ARBITRATION IS MORE LIMITED THAN DISCOVERY IN COURT.

        (iv)  ARBITRATORS ARE NOT REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL
REASONING IN THEIR AWARDS. THE RIGHT TO APPEAL OR TO SEEK MODIFICATION OF
ARBITRATORS' RULINGS IS VERY LIMITED.

        (v)  IF YOU HAVE QUESTIONS ABOUT ARBITRATION, CONSULT YOUR ATTORNEY OR
THE AMERICAN ARBITRATION ASSOCIATION.

        (b)  Arbitration Provisions. Any dispute or controversy between the
parties arising under or in connection with this Agreement and by execution and
delivery of this Agreement shall be resolved under the Commercial Arbitration
Rules of the American Arbitration Association (the "Administrator"). In this
regard:

        (i)    Any claim or controversy ("Dispute") between the parties and
their assigns, including, but not limited to, Disputes arising out of or
relating to this Agreement, this Section 12.9 ("arbitration clause"), or any
related agreements or instruments relating hereto or delivered in connection
herewith ("Related Documents"), shall, at the request of either party, be
resolved by binding arbitration in accordance with the applicable arbitration
rules of the Administrator. The provisions of this arbitration clause shall
survive any termination, amendment or expiration of this Agreement or the
Related Documents. If any provision of this arbitration clause should be
determined to be unenforceable, all other provisions of this arbitration clause
shall remain in full force and effect.

        (ii)  The arbitration proceedings shall be conducted in Austin, Texas at
a place to be determined by the Administrator. The Administrator and the
arbitrator(s) shall have the authority to the extent practicable to take any
action to require the arbitration proceeding to

19

--------------------------------------------------------------------------------




be completed and the arbitrator(s)' award issued within one hundred twenty
(120) days of the filing of the Dispute with the Administrator.

        (iii)  The arbitrator(s) shall be selected in accordance with the rules
of the Administrator from panels maintained by the Administrator. A single
arbitrator shall have expertise in the subject matter of the Dispute. Where
three arbitrators conduct an arbitration proceeding, the Dispute shall be
decided by a majority vote of the three arbitrators, at least one of whom must
have expertise in the subject matter of the Dispute and at least one of whom
must be a practicing attorney. The arbitrator(s) shall award to the prevailing
party recovery of all costs and fees (including attorneys' fees and costs,
arbitration administration fees and costs, and arbitrator(s)' fees). The
arbitrator(s), either during the pendency of the arbitration proceeding or as
part of the arbitration award, also may grant provisional or ancillary remedies,
including but not limited to an award of injunctive relief, foreclosure,
sequestration, attachment, replevin, garnishment, or the appointment of a
receiver.

        (iv)  Judgment upon an arbitration award may be entered in any court
having jurisdiction, and the amount of the arbitration award shall be binding.
The computation of the total amount of an arbitration award shall include
amounts awarded for attorneys' fees and costs, arbitration administration fees
and costs, and arbitrator(s)' fees.

        (v)  Either party may initiate arbitration with the Administrator;
however, if either party initiates litigation and another party disputes any
allegation in that litigation, the disputing party, upon the request of the
initiating party, must file a demand for arbitration with the Administrator and
pay the Administrator's filing fee. The parties may serve by mail a notice of an
initial motion for an order of arbitration.

        Notwithstanding the applicability of any other law to this Agreement,
the arbitration clause or Related Documents between the parties, the Federal
Arbitration Act, 9 U.S.C. Section 1, et seq., shall apply to the construction
and interpretation of this arbitration clause.

20

--------------------------------------------------------------------------------

        12.10  Notices. Any notice, demand or request required or permitted to
be given under this Agreement shall be in writing and shall be addressed to the
following addresses or to such other address as any part may request:

If to Seller:   c/o Simmons Media Group, LLC
515 South 700 East, #1C
Salt Lake City, Utah 84102
Attention: David E. Simmons
Telephone: 801-323-9315
Telecopier 801-323-9316
E-mail: dsimmons@simmonsmedia.com
With a copy to:
 
Laurie S. Hart
Callister Nebeker & McCullough
Gateway Tower East #900
East South Temple Street
Salt Lake City, UT 84133
Telephone: 801-530-7456
Telecopier: 801-364-9127
E-mail: lshart@cnmlaw.com
If to Buyer:
 
c/o Hispanic Broadcasting Corporation
3102 Oak Lawn Avenue, Suite 215
Dallas, Texas 75219
Attn: Jeffrey T. Hinson, Senior Vice President
Fax: 214-525-7750
E-mail: jhinson@hispanicbroadcasting.com
With a copy to:
 
Hallett & Perrin
2001 Bryan St., Suite 3900
Dallas, Texas 75201
Attn: Bruce H. Hallett
Fax: 214-922-4170
E-mail: bhallett@hallettperrin.com

Any such notice, demand or request shall be deemed to have been duly delivered
and received (a) on the date of personal delivery, (b) on the date of
transmission if sent by facsimile, (c) on the date of receipt if mailed by
registered or certified mail, postage prepaid and return receipt requested, or
(d) on the date of a signed receipt if sent by an overnight delivery service.

        12.11  Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.


ARTICLE 13
DEFINITIONS


        13.1 Defined Terms. Unless otherwise stated in this Agreement, the
following terms when used herein shall have the meanings assigned to them below
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined).

        "Agreement" shall mean this Asset Purchase Agreement.

        "Assumed Contracts" shall have the meaning set forth in Section 1.2(c).

        "Buyer" shall have the meaning set forth in the preamble to this
Agreement.

21

--------------------------------------------------------------------------------


        "Claimant" shall have the meaning set forth in Section 9.3.

        "Closing" shall have the meaning set forth in Section 1.1.

        "Closing Date" shall mean the date on which the Closing is completed.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder, or any subsequent legislative enactment thereof, as in
effect from time to time.

        "FCC" shall have the meaning set forth in the preamble to this
Agreement.

        "FCC Application" shall mean the application or applications that Seller
and Buyer must file with the FCC requesting its consent to the assignment of the
FCC Licenses from Licensee to HBC License; provided, however, that in the event
that the merger of Hispanic Broadcasting Corporation and Univision
Communications Inc. ("Univision"), MB Docket No. 02-235, has not been
consummated at the time the FCC Applications are to be filed, the FCC
Applications also shall include an application seeking consent to the assignment
from Licensee to HBC License as owned and controlled by Univision.

        "FCC Consent" shall mean the action by the FCC granting the FCC
Application.

        "FCC Licenses" shall have the meaning set forth in Section 1.2(a).

        "Final Order" shall mean action by the FCC with respect to the FCC
Application (i) which has not been vacated, reversed, stayed, set aside,
annulled or suspended, (ii) with respect to which no timely appeal, request for
stay or petition for rehearing, reconsideration or review by any party or by the
FCC on its own motion is pending, and (iii) as to which the time for filing any
such appeal, request, petition or similar document or for the reconsideration or
review by the FCC on its own motion under the Communications Act of 1934, as
amended, has expired.

        "Indemnitor" shall have the meaning set forth in Section 9.3.

        "Liens" shall mean mortgages, deeds of trust, liens, security interests,
pledges, collateral assignments, condition sales agreements, leases,
encumbrances, claims or other defects of title, but shall not include (i) liens
for current taxes not yet due and payable and (ii) other liens imposed by law
(such as materialman's mechanic's, carrier's, worker's and repairman's liens)
arising in the ordinary course of business (provided that such liens do not
interfere in any material respect with the use of the Station Assets as
currently used and that Seller remains liable for paying such liens).

        "Personal Property" shall have the meaning set forth in Section 1.2(b).

        "Purchase Price" shall have the meaning set forth in Section 2.1.

        "Seller" shall have the meaning set forth in the preamble to this
Agreement.

        "Station" shall have the meaning set forth in the preamble to this
Agreement.

        "Station Assets" shall mean the assets to be transferred to Buyer
hereunder, as more fully specified in Section 1.2.

        "Station Licenses" shall have the meaning set forth in Section 1.2(a).

        "Survival Period" shall have the meaning set forth in Section 9.5.

        "Upset Date" shall have the meaning set forth in Section 10.1(a)(iii).

        13.2.  Miscellaneous Terms. The term "or" is disjunctive; the term "and"
is conjunctive. The term "shall" is mandatory; the term "may" is permissive.
Masculine terms apply to females as well as males; feminine terms apply to males
as well as females. The term "includes" or "including" is by way of example and
not limitation.

22

--------------------------------------------------------------------------------

[signature page of Asset Purchase Agreement]

        IN WITNESS WHEREOF, the parties hereto have caused this Asset Purchase
Agreement to be duly executed as of the date first written above.



SELLER

 

Simmons-Austin, LLC

 

 

By:

 

/s/  DAVID E. SIMMONS      

--------------------------------------------------------------------------------

David E. Simmons, Chairman and Manager

 

 

Simmons Lone Star Media, Ltd.
By Simmons Media Group, LLC (general partner)

 

 

By:

 

/s/  DAVID E. SIMMONS      

--------------------------------------------------------------------------------

David E. Simmons, Manager

BUYER

 

HBC License Corporation

 

 

By:

 

/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson, Senior Vice President

 

 

HBC Broadcasting Texas, L.P.
By HBC GP Texas, Inc. (general partner)

 

 

By:

 

/s/  JEFFREY T. HINSON      

--------------------------------------------------------------------------------

Jeffrey T. Hinson, Senior Vice President

23

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.19



ASSET PURCHASE AGREEMENT
WITNESSETH
ARTICLE 1 ASSETS TO BE CONVEYED
ARTICLE 2 PURCHASE PRICE
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
ARTICLE 5 GOVERNMENTAL CONSENTS
ARTICLE 6 COVENANTS
ARTICLE 7 CONDITIONS PRECEDENT
ARTICLE 8 DOCUMENTS TO BE DELIVERED AT THE CLOSING
ARTICLE 9 INDEMNIFICATION, SURVIVAL
ARTICLE 10 TERMINATION RIGHTS
ARTICLE 11 REMEDIES UPON DEFAULT
ARTICLE 12 OTHER PROVISIONS
ARTICLE 13 DEFINITIONS
